Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
This action is in response to claims filed on March 29th, 2021. Claims 2, 8, 10, 12, 18, and 20 is/are amended and claim(s) 1 is/are canceled. Claims 2-21 are therefore pending and currently under consideration for patentability.

Claim Rejections - 35 USC §101 
Per Applicant’s amendments and arguments with respect to the rejection of claims 2-21 under 35 U.S.C. 101 been fully considered and patent eligible.
More specifically, in accordance with the recently issued “2019 Revised Patent Subject Matter Eligibility Guidance” (hereinafter “PEG”), while the Examiner notes that the claimed subject matter indeed recites a judicial exception of providing targeted advertisements to users of secondary connected devices from a primary user device based on a user profile associated with the secondary connected device and identification of the content being received over a content network and being viewed by the user. (i.e. “Certain Methods of Organizing Human Activity”) (i.e. “PEG” Revised Step 2A Prong One=Yes).
However, the claimed subject matter contains additional elements that are deemed to integrate the exception into a practical application of the exception, thereby resulting in the claimed subject matter not being “directed to” the judicial exception (i.e. “PEG” Revised Step 2A Prong Two=No). Specifically, the additional elements of “cause the first user device to render the first targeted content included in the media content and corresponding to the first time 
More specifically, the Examiner notes that as per [0073], it is stated that “the disclosed technologies advantageously use automatic content recognition either at the primary user device (e.g., a set-top box) or at the secondary user device (e.g., a tablet, smartphone, second television, etc.). The automatic content recognition technique can be used to provide target advertisement and also to provide feedback to advertisers about success of their advertisement campaign”
Based on these findings of fact, the Examiner considers the claimed subject matter satisfying the following: improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Therefore, claims 2-21 are deemed patent eligible.

Claim Rejections - 35 USC §103 – Withdrawn
With respect to claims 2-21 were fully considered and were persuasive. The rejection under 35 USC §103 of pending claims 2-21 is withdrawn (Refer to Applicant’s Remarks dated 03/29/2021, page(s) 10).

Allowable Subject Matter
Claims 2-21 are allowed. The closest prior art of record is U.S Pub. 20130036434 (“Shkedi”) in view of U.S Pub. 20100269128 (“Gordon”). 
The following is an examiner’s statement of reasons for allowance:
The Examiner was unable to find the specific limitation of an apparatus for providing targeted content to cause the first user device to render the first targeted content included in the media content and corresponding to the first time interval and cause the second mobile user device to render the second targeted content included in the media content and corresponding to the first time interval thereto.
Furthermore, as it relates to the current independent claims 2 and 12, the Examiner notes the previously applied prior art reference of US Pub. 20130036434 (“Shkedi”) was directed towards the entirety of the claimed subject matter and was the best known reference to one of ordinary skill in the art to address the instant claims, Shkedi simply does not disclose and/or teach the specific limitation to cause the first user device to render the first targeted content included in the media content and corresponding to the first time interval and cause the second mobile user device to render the second targeted content included in the media content and corresponding to the first time interval.
Moreover, after yet another exhaustive search of both patent and non-patent literature, the Examiner was unable to find any references which either anticipated or made obvious the claimed invention.
Neither NPL reference remedies the deficiencies of the previously applied Shkedi reference, and thereby fails to anticipate and/or make obvious the claimed invention.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861.  The examiner can normally be reached on Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/GAUTAM UBALE/Primary Examiner, Art Unit 3682